      Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 1 of 19 PageID #: 1369
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                           Eastern District of Texas
                                                       __________              __________

                                                                               )
                               Plaintiff                                       )
                                  v.                                           )       Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:

                                                       (Name of person to whom this subpoena is directed)

        Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:



 Place:                                                                                 Date and Time:



        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                 Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:

                                  CLERK OF COURT
                                                                                            OR

                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
     Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 2 of 19 PageID #: 1370
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)                               .

                I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

                I returned the subpoena unexecuted because:
                                                                                                                                              .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                      .

My fees are $                                      for travel and $                             for services, for a total of $                .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
      Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 3 of 19 PageID #: 1371
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 4 of 19 PageID #: 1372




                                           EXHIBIT A

                           DEFINITIONS AND INSTRUCTIONS

      1.      The terms “Plaintiff,” or “Lone Star” means Lone Star Technological Innovations,

  LLC.

      2.      The terms “You,” “Your,” or “MediaTek” refers to MediaTek USA, Inc. and any

  and all of its then-current or prior subsidiaries, parents, affiliates, divisions, successors,

  predecessors, agents, employees, representatives, directors, officers, trustees, and attorneys, or

  any other person or entity acting in whole or in part in concert with any of the foregoing, directly

  or indirectly.

      3.      The term “ASUS” means ASUSTeK Computer Inc. and ASUS Computer

  International and all predecessors, successors, subsidiaries, divisions, parents, and affiliates

  thereof, past or present, joint ventures, and other legal entities that are or were wholly owned or

  controlled by them, either directly or indirectly, and all past or present directors, officers,

  owners, employees, agents, representatives, consultants, attorneys, and others acting for or on

  behalf of these same entities.

      4.      The term “Barco” means Barco N.V. and all predecessors, successors, subsidiaries,

  divisions, parents, and affiliates thereof, past or present, joint ventures, and other legal entities

  that are or were wholly owned or controlled by them, either directly or indirectly, and all past

  or present directors, officers, owners, employees, agents, representatives, consultants, attorneys,

  and others acting for or on behalf of these same entities

      5.      The term “Defendants” means ASUS or Barco.

      6.      The term “the ’435 patent” means United States Patent No. 6,724,435.
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 5 of 19 PageID #: 1373



      7.      The term “Communication” means the transmittal of information (in the form of

  facts, ideas, inquiries or otherwise).

      8.      The term “Software” shall include any operating system, source code, firm ware

  code, machine code, assembly code, code written in any programming language, and code that

  can be compiled or acted upon by a processor, including, without limitation, lower level drivers,

  firmware, middleware, higher level code, application software, API’s, Register Transfer

  Language (RTL) or Hardware Design Language (HDL) code for design and description of

  digital hardware components, as well as all libraries or other file structures associated therewith

  and all software, compilers, or other development tools that facilitate review thereof, in addition

  to any listings or printouts thereof, and any release notes, functional specifications, requirements

  documents, or other documentation describing the features or modifications of such code.

      9.      The term “document” refers to documents and electronically stored information—

  including writings, drawings, graphs, charts, photographs, sound recordings, images, and other

  data or data compilations—stored in any medium from which information can be obtained, and

  includes all preliminary and final drafts of any such item. Documents include information and

  data that MediaTek can locate through a diligent search of all locations likely to contain the

  documents requested herein and through a reasonable inquiry of all persons likely to know of

  the existence of the documents requested herein.

      10.     The term “person” includes all human beings and legal entities of all kinds, including

  but not limited to corporations, partnerships, companies, foundations, trusts, and governments.

      11.     The terms “and,” “or,” and “and/or” shall be construed in the conjunctive or the

  disjunctive, whichever in each case makes the interrogatory more inclusive.

      12.     The terms “Accused Device” or “Device” means any and all electronic devices (e.g.
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 6 of 19 PageID #: 1374



  television, monitors, displays, projectors, etc.) made by or for any Defendant, used by any

  Defendant or any Defendants’ customers, sold or offered for sale by any Defendant or on any

  Defendants’ behalf, or imported by any Defendant, in the United States, which allows for a

  change in the hue and/or saturation of a selected color, independent of affecting other colors.

  Accused Device includes without limitation those in Attachment 1.

     13.     The term “Patented Technology” means the inventions disclosed in the ’435 patent

  including, but not limited to, Devices or Components that allow for a change in the hue and/or

  saturation of a selected color, independent of affecting other colors.

     14.     The term “Litigation” means Lone Star Technological Innovations, LLC v. ASUSTeK

  Computer Inc. Civil Action No. 6:15-cv-00059 (E.D. Tex.) and Lone Star Technological

  Innovations, LLC v. Barco NV, Civil Action No. 6:15-cv-00060 (E.D. Tex.).

     15.     The term “Component” includes, but is not limited to any part, component,

  microprocessor, microchip, DLP chip, and/or display processor or chip that You supply to

  Defendants including, the Accused Devices listed in Attachment 1.

     16.     All pronouns shall be construed to refer to the masculine, feminine, or neutral

  gender, in singular or plural, as in each case makes the interrogatory more inclusive.

     17.     Produce all Documents in Your possession, custody or control that are described in

  the Requests set forth below. Such Documents shall be produced in the manner You maintain

  them in the ordinary course of business.

     18.     Documents attached to each other should not be separated.

     19.     Where a request specifically seeks Documents in electronic form, such Documents

  shall be produced (i) with a load file suitable for loading the data into a litigation database that
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 7 of 19 PageID #: 1375



  defines document breaks, attachments, metadata, and other information (identified below), and

  (ii) with a cross-reference file that facilitates the linking of the produced TIFF or native file with

  a litigation database; specifically, production to be as follows:

      20.     Spreadsheets – To be produced (i) as a native file, and (ii) with a load file suitable

  for linking it to a litigation support database that (for authentication) identifies the MD5 hash

  value of each file.

      21.     Standard Office File Forms (e.g. Emails, Word Processing Documents,

  Presentations) – To be produced (i) in TIFF format, and (ii) with metadata and text searchable

  information extracted from the native file and produced as fielded metadata. Family

  relationships among email and attachments are to be maintained.

      22.     Where such Documents cannot be provided in one of the above manners, such as for

  certain scheduling, accounting, contact management, and database programs (e.g. Primavera,

  MS Access, Oracle, Microsoft SQL Server), or where Plaintiff and You otherwise agree,

  Plaintiff and You will determine another acceptable electronic form for production. See FED. R.

  CIV. P. 26(f) and 45(a).

      23.     Pursuant to the FED. R. CIV. P. 26(b)(5) and 45(e)(2), if any Document responsive to

  these Requests is withheld based upon a claim of privilege or trial preparation material, state

  separately for each such Document: (a) the type of Document (e.g., letter, memorandum,

  electronic mail, report, recording disc, etc.); (b) the Document’s general subject matter; (c) the

  Document’s date; (d) its author; (e) its addressees, if any; (f) any other recipients of the

  Document; (g) the relationship of the author, addressees, and recipients to each other; (h) the

  author’s title or position; and (i) the basis for the privilege objection.

      24.     Each Document requested should be produced in its entirety and without deletion,
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 8 of 19 PageID #: 1376



  redaction or excision, except as qualified for privileged, regardless of whether You consider the

  entire Document or only part of it to be relevant or responsive to these Document requests. If

  You redact any portion of a Document, stamp the word “REDACTED” beside the redacted

  information on each page of the Document.

     25.     Any redactions to Documents produced should be identified in accordance with the

  above.

     26.     Any production in this matter may be made pursuant to the Court’s Protective Order,

  a copy of which is attached here.

     27.     These are continuing requests that require You to supplement Your responses

  promptly and produce any later discovered or created responsive Documents.
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 9 of 19 PageID #: 1377



                            REQUESTS FOR PRODUCTION

     1.      Documents sufficient to show each Accused Device and/or Component You design,

  manufacture, or supply to Defendants that allow for a change in the hue and/or saturation of a

  selected color, independent of affecting other colors since 2013. This should include but not be

  limited to identification of part numbers and quantities of each Device or Component that are

  supplied to the Defendants and/or included in the Accused Devices

     2.      Documents sufficient to show any Software You supply to Defendants that can be

  used in of any Defendants’ Accused Devices to allow for a change in the hue and/or saturation

  of a selected color, independent of affecting other colors, including without limitation any

  Software that runs on any Device or Component identified in your response to Request No. 1.

     3.      For any Software identified in Your response to Request No. 2, the source code files

  in native format and with their native file structure, such that they can be opened and

  read/accessed by the same development environment or repository Software in which they are

  maintained in the ordinary course of business.

     4.      For any Devices or Software identified in Your responses to Requests No. 1-2,

  product or training manuals, architectural materials, diagrams, block designs, memoranda,

  reports, presentations or other technical documentation showing how to use the Device,

  Component or Software to allow for a change in the hue and/or saturation of a selected color,

  independent of affecting other colors.

     5.      For any Devices or Software identified in Your responses to Requests No. 1-2,

  Documents sufficient to show: three key individuals responsible for the design, development,

  functionality, deployment, and operation of each Device, Component or Software relating to

  permitting a change in the hue and/or saturation of a selected color, independent of affecting
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 10 of 19 PageID #: 1378



   other colors.

      6.      Communications       with    Defendants     relating   to   design,   development   or

   implementation of the Patented Technology in Devices and Components identified in Your

   response to Request No. 1.

      7.      Communications       with    Defendants     relating   to   design,   development   or

   implementation of the Patented Technology in Software identified in Your response to Request

   No. 2.

      8. All Communications with Defendants relating to this Litigation.

      9. All documents and communications concerning the identity, organization, and structure

   of any division, department, group or subdivision (formal or informal) of Mediatek involved

   with supplying Accused Device and/or Components.

      10.          All documents and communications concerning the ownership and management

   structure of Mediatek including with its parent, subsidiaries, or affiliates.

      11.          All communications and documents between Mediatek and its parent,

   subsidiaries, or affiliates concerning the Mediatek Components used in the Accused Devices.
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 11 of 19 PageID #: 1379




                                         Attachment 1

  BARCO ASSUSED PRODUCTS:
     1 MCM-100s External warping, blending and color matching (MCM-100s)
     2 MCM-400 External warping, blending and color matching box for 4K projectors (MCM-400)
       MCM-50 External warping, blending and color matching box optimized for F50 WQXGA series
     3 (MCM-50)
     4 F90-4K13 11,800 lumens, 4K UHD, DLP laser phosphor projector (F90-4K13), also including:
       F90-W13 13,000 lumens, WUXGA, DLP laser phosphor projector (F90-W13)
       DP2K-10S Small DLP Barco Alchemy Cinema projector for screens up to 10m (33ft) wide (with
     5 Barco Communicator Software) (DP2K-10S), also including:
       DP2K-8S Small DLP Barco Alchemy Cinema projector for screens up to 8m (26ft) wide (DP2K-8S)
       DP2K-10SLP Smart Laser cinema projector for screens between 9-13m (29-43 ft) (with Barco
     6 Communicator Software) (DP2K-10SLP)
       DP2K-12C Compact DLP Barco Alchemy Cinema projector for screens up to 12m (39ft) (with
     7 Barco Communicator Software) (DP2K-12C)
       DP2K-15C Compact DLP Barco Alchemy Cinema projector for screens up to 15m (49ft) (with
     8 Barco Communicator Software) (DP2K-15C)
       DP2K-15CLP Smart Laser cinema projector for screens between 13-16m (43-52 ft) (with Barco
     9 Communicator Software) (DP2K-15CLP)
       DP2K-17BLP Smart Laser cinema projector for screens between 13-18m (43-59 ft) (DP2K-
    10 17BLP), also including:
       DP4K-36BLP Smart Laser cinema projector for screens between 23-27m (75-89 ft) (DP4K-36BLP)
       DP4K-23BLP Smart Laser cinema projector for screens between 18-23m (59-75 ft) (DP4K-23BLP)
       DP4K-17BLP Smart Laser cinema projector for screens between 13-18m (43-59 ft) (DP4K-17BLP)
       DP4K-17BLP Smart Laser cinema projector for screens between 13-18m (43-59 ft) (DP4K-17BLP)
       DP2K-36BLP Smart Laser cinema projector for screens between 23-27m (75-89 ft) (DP2K-36BLP)
       DP2K-23BLP Smart Laser cinema projector for screens between 18-23m (59-75 ft) (DP2K-23BLP)
       DP4K-18BLPHC Smart Laser high-contrast cinema projector for mid-size movie screens (DP4K-
       18BLPHC)
       DP4K-13BLPHC Smart Laser cinema projector for small to mid-size movie screens (DP4K-
       13BLPHC)
       DP2K-19B Bright DLP Barco Alchemy Cinema projector for screens up to 19m (62ft) (with Barco
    11 Communicator Software) (DP2K-19B)
       DP2K-20C Compact DLP Barco Alchemy Cinema projector for screens up to 20m (65ft) (with
    12 Barco Communicator Software) (DP2K-20C)
       DP2K-20CLP Smart Laser cinema projector for screens between 16-19m (52-62ft) (with Barco
    13 Communicator Software) (DP2K-20CLP)
       DP2K-23B Bright DLP Barco Alchemy Cinema projector for screens up to 23m (75ft) (with Barco
    14 Communicator Software) (DP2K-23B)
       DP2K-32B Bright DLP Barco Alchemy Cinema projector for screens up to 32m (105ft) (with
    15 Barco Communicator Software) (DP2K-32B)
       DP2K-6E Compact DLP Barco Alchemy Cinema projector for screens up to 7.5m (24ft) wide
    16 (with Barco Communicator Software) (DP2K-6E)
    17 (DP2K-8SLP) Smart Laser cinema projector for screens between 6-9m (20-29 ft) (DP2K-8SLP)
       DP4K-19B Bright 4K DLP Barco Alchemy Cinema projector for screens up to 19m (62ft) (with
    18 Barco Communicator Software) (DP4K-19B)
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 12 of 19 PageID #: 1380



       DP4K-20LHC High-contrast 6P RGB laser cinema projector for premium screens (with Barco
    19 Communicator Software) (DP4K-20LHC)
       DP4K-23B Bright 4K DLP Barco Alchemy Cinema projector for screens up to 23m (75ft) (with
    20 Barco Communicator Software) (DP4K-23B), also including:
       DP4K-32B Bright 4K Barco Alchemy DLP Cinema projector for screens up to 32m (105ft) (DP4K-
       32B)
       DP4K-40LHC High-contrast 6P RGB laser cinema projector for premium large screens (with
    21 Barco Communicator Software) (DP4K-40LHC)
       Eonis 22-inch MDRC-2222, Option BL 22-inch clinical display for hospital-wide viewing of clinical
    22 data and images (Eonis 22-inch (MDRC-2222 Option BL)), also including:
       Eonis 22-inch, MDRC-2222 Option WP 22-inch clinical display (Eonis 22-inch (MDRC-2222
       Option WP))
       Eonis 22-inch, MDRC-2222 Option TS 22-inch clinical touchscreen (Eonis 22-inch (MDRC-2222
       Option TS))
       Eonis 22-inch MDRC-2222 Option WP Dental White 22-inch dental display with cleanable
       design (Eonis 22-inch (MDRC-2222 Option WP) Dental)
       Eonis 24-inch MDRC-2224, Option BL 24-inch clinical display for hospital-wide viewing of clinical
    23 data and images (Eonis 24-inch (MDRC-2224, Option BL)), also including:
       Eonis 24-inch, MDRC-2224, Option WP 24-inch clinical display (Eonis 24-inch (MDRC-2224,
       Option WP))
       Eonis 24-inch, MDRC-2224, Option WH 24-inch clinical display (Eonis 24-inch (MDRC-2224,
       Option WH))
       Eonis 24-inch MDRC-2224 WP Dental White 24-inch dental display with cleanable design (Eonis
       24-inch MDRC-2224 WP Dental)
       MDRC-1219 19-inch clinical display for hospital-wide viewing of clinical data and images
    24 (MDRC-1219), also including:
       MDRC-1219 19-inch touchscreen for hospital-wide viewing of clinical data and images (Option
       TS) (Barco MDRC-1219 (Option TS))
       Nio Color 3MP Dental Diagnostic display for dentistry (MDNC-3421 Option DE) (Nio Color 3MP
    25 Dental)
       Coronis Fusion MDCC-4330 4MP multimodality diagnostic display system (Coronis Fusion 4MP
    26 (MDCC-4330)), also including:
       Coronis Fusion 6MP LED MDCC-6430 6MP diagnostic color display system (MDCC-6430)
    27 Nio Color 3MP MDNC-3421 3MP high-bright color display (Nio Color 3MP (MDNC-3421))
       F50 Panorama Compact 120 Hz, single-chip DLP projector with Panorama resolution (F50
    28 Panorama)
    29 F70-4K8 4K UHD laser phosphor projector (F70-4K8), also including:
       F70-W6 WUXGA laser phosphor projector (F70-W6)
       F70-4K6 4K UHD laser phosphor projector (F70-4K6)
       F70-W8 WUXGA laser phosphor projector (F70-W8)
    30 F80-4K12 12,000 lumens, 4K UHD, DLP laser phosphor projector (F80-4K12), also including:
       F80-4K9 9,000 lumens, 4K UHD, DLP laser phosphor projector (F80-4K9)
       F80-Q12 12,000 lumens, WQXGA, DLP laser phosphor projector (F80-Q12)
    31 G60-W10 10,000 lumens, WUXGA, DLP laser phosphor projector (G60-W10), also including:
       G60-W7 7,000 lumens, WUXGA, DLP laser phosphor projector (G60-W7)
       G60-W8 8,000 lumens, WUXGA, DLP laser phosphor projector (G60-W8)
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 13 of 19 PageID #: 1381



       HDF-W30LP FLEX 30,000 lumens, WUXGA, 3-chip DLP laser phosphor projector with standard
    32 FLEX brightness (HDF-W30LP FLEX)
    33 PGWU-62L 6,000 ANSI lumens, WUXGA, single-chip DLP laser phosphor projector (PGWU-62L)
       PGWU-62L-K 6,000 ANSI lumens, WUXGA, single-chip DLP laser phosphor projector (PGWU-
    34 62L-K) (PGWU-62L-K), also including:
       PGWU-62L 6,000 ANSI lumens, WUXGA, single-chip DLP laser phosphor projector (PGWU-62L)
    35 RLS-W12 12,000 lumens, WUXGA, 1-chip DLP projector (RLS-W12)
       UDX-4K22 21,000 lumens, 4K UHD, 3-chip DLP laser phosphor large venue projector (UDX-
    36 4K22), also including:
       UDX-4K32 31,000 lumens, 4K UHD, 3-chip DLP laser phosphor large venue projector (UDX-
       4K32)
       UDX-W32 32,000 lumens, WUXGA, 3-chip DLP laser phosphor large venue projector (UDX-W32)
       UDX-U32 30,000 lumens, UXGA, 3-chip DLP laser phosphor large venue projector (UDX-U32)
       UDX-W22 22,000 lumens, WUXGA, 3-chip DLP laser phosphor large venue projector (UDX-W22)
       UDX-W32 40,000 lumens, WUXGA, 3-chip DLP laser phosphor large venue projector (UDX-W40)
       UDX-W26 26,000 lumens, WUXGA, 3-chip DLP laser phosphor large venue projector (UDX-W26)
       UDX-U40 39,000 lumens, UXGA, 3-chip DLP laser phosphor large venue projector (UDX-U40)
       UDX-4K40 36,500 lumens, 4K UHD 3-chip DLP laser phosphor large venue projector (UDX-4K40)
       UDX-4K26 25,000 lumens, 4K UHD, 3-chip DLP laser phosphor large venue projector (UDX-
       4K26)
       XDL-4K30 30,000 lumens, 4K, 3-chip DLP RGB laser large venue projector (XDL-4K30), also
    37 including:
       XDL-4K75 75,000 lumens, 4K, 3-chip DLP RGB laser large venue projector (XDL-4K75)
       XDL-4K60 60,000 lumens, 4K, 3-chip DLP RGB laser large venue projector (XDL-4K60)
    38 OverView OL-510 Fully redundant 50-inch WXGA 16:9 LED video wall (OverView OL-510)
    39 OverView OL-521 Fully redundant 50-inch full HD 16:9 LED video wall (OverView OL-521)
    40 OverView OL-710 Fully redundant 70-inch WXGA 16:9 LED video wall (OverView OL-710)
    41 OverView OL-721 Fully redundant 70-inch full HD 16:9 LED video wall (OverView OL-721)
       OverView OLF-510 Fully redundant 50-inch WXGA 16:9 LED video wall with front access
    42 (OverView OLF-510)
       OverView OLF-521 Fully redundant 50-inch full HD 16:9 LED video wall with front access
    43 (OverView OLF-521)
       OverView OLF-710 Fully redundant 70-inch WXGA 16:9 LED video wall with front access
    44 (OverView OLF-710)
       OverView OLF-721 Fully redundant 70-inch full HD 16:9 LED video wall with front access
    45 (OverView OLF-721)
    46 OverView OVL-508 Fully redundant 50-inch XGA 4:3 LED video wall (OverView OVL-508)
    47 OverView OVL-515 Fully redundant 50-inch SXGA+ 4:3 LED video wall (OverView OVL-515)
    48 OverView OVL-708 Fully redundant 70-inch XGA 4:3 LED video wall (OverView OVL-708)
    49 OverView OVL-715 Fully redundant 70-inch SXGA+ 4:3 LED video wall (OverView OVL-715)
    50 OverView OVL-808 Fully redundant 80-inch XGA 4:3 LED video wall (OverView OVL-808)
    51 OverView OVL-815 Fully redundant 80-inch SXGA+ 4:3 LED video wall (OverView OVL-815)
       Coronis Uniti MDMC-12133 12MP diagnostic display system for PACS and breast imaging
    52 (Coronis Uniti (MDMC-12133))
    53 Nio Color MDNC-6121 5.8 MP high-bright color display (Nio Color 5MP (MDNC-6121))
    54 F80-4K7 7,000 lumens, 4K UHD, DLP laser phosphor projector (F80-4K7)
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 14 of 19 PageID #: 1382



    55 F80-Q7 7,000 lumens, WQXGA, DLP laser phosphor projector (F80-Q7)
    56 F80-Q9 9,000 lumens, WQXGA, DLP laser phosphor projector (F80-Q9)
    57 HDF-W22 22,000 lumens, WUXGA, 3-chip DLP projector (HDF-W22), also including:
       HDF-W30 FLEX 30,000 lumens, WUXGA, 3-chip DLP projector with standard FLEX brightness
       (HDF-W30 FLEX)
       HDF-W26 26,000 lumens, WUXGA, 3-chip DLP projector (HDF-W26)
    58 HDX-W12 12,000 lumens, WUXGA, 3-chip DLP projector (HDX-W12), also including:
       HDX-W14 14,000 lumens, WUXGA, 3-chip DLP projector (HDX-W14)
       HDX-W14 14,000 lumens, WUXGA, 3-chip DLP projector (HDX-W14)
       HDX-W18 18,000 lumens, WUXGA, 3-chip DLP projector (HDX-W18)
       HDX-W20 FLEX 20,000 lumens, WUXGA, 3-chip DLP projector with standard light-on-demand
       (HDX-W20 FLEX)
       F22 Series High-performance single-chip DLP projector with 1080p, SXGA+ or WUXGA
    59 resolution up to 3,300 lumens (F22 series)
       F35 Series High performance DLP projector for professional applications (F35 series), also
    60 including:
       FL35 Series High-resolution LED DLP projector (FL35 series)
       F50 1080 Compact 120 Hz, single-chip DLP projector with 1080 resolution (F50 1080), also
    61 including:
       F50 WUXGA Compact 120 Hz, single-chip DLP projector with WUXGA resolution (F50 WUXGA)
       F50 WQXGA Compact 120 Hz, single-chip DLP projector with WQXGA resolution (F50 WQXGA)
       F50 Panorama Compact 120 Hz, single-chip DLP projector with Panorama resolution (F50
       Panorama)
    62 FS35 IR Series Projector (FS35 IR series)
    63 FS70-4K6 4K UHD laser-phosphor projector with NVG stimulation (FS70-4K6), also including:
       FS70-W6 WUXGA laser-phosphor projector with NVG stimulation (FS70-W6)
    64 AMM 215WTD Full HD 21.5-inch surgical display (AMM 215WTD)
    65 AMM 215WTTP Full HD 21.5-inch medical touchscreen (AMM 215WTTP)
    66 MDSC-2232 Full HD 32-inch surgical display (MDSC-2232)
    67 MDSC-2242 Full HD large-screen surgical display (MDSC-2242)
    68 MDSC-2324 Full HD 24-inch surgical display (MDSC-2324)
    69 MDSC-2326 Full HD surgical display (MDSC-2326), also including:
       MDSC-2326 High Bright Full HD high-bright surgical display (MDSC-2326 High Bright)
    70 MDSC-8231 4K UHD surgical display (MDSC-8231)
    71 MDSC-8255 4K UHD large-screen surgical display (MDSC-8255)
    72 HDX-4K12 11,000 lumens, 4K UHD, 3-chip DLP projector (HDX-4K12), also including:
       HDX-4K14 13,000 lumens, 4K UHD, 3-chip DLP projector (HDX-4K14)
       HDX-4K20 FLEX 19,000 lumens, 4K UHD, 3-chip DLP projector with flexible brightness and
       resolution (HDX-4K20 FLEX)
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 15 of 19 PageID #: 1383




  ASUS ACCUSED PRODUCTS:
  1 ASUS Pro C422AQ (C422AQ), also including:
    ASUS C624BQH 24-inch Business Monitor (C624BQH)
    ASUS Pro C623AQH Business Monitor (C623AQH)
    ASUS Pro C624AQH Business Monitor (C624AQH)
    ASUS C424AQ (C424AQ)
    ASUS C423AQ (C423AQ)
    ASUS Pro C622AQH Business Monitor (C622AQH)
    ASUS C620AQ (C620AQ)
    ASUS C622AQ (C622AQ)
    ASUS C623AQR (C623AQR)
    ASUS C624BQ (C624BQ)
  2 ASUS Pro C423AQ (C423AQ)
  3 ASUS Pro C424AQ (C424AQ)
  4 ASUS Pro C620AQ (C620AQ)
  5 ASUS Pro C622AQ (C622AQ)
  6 ASUS Pro C622AQH Business Monitor (C622AQH)
  7 ASUS Pro C623AQH Business Monitor (C623AQH)
  8 ASUS Pro C624AQH Business Monitor (C624AQH)
  9 ASUS MB169C+ Portable 15.6-inch Full HD Monitor (MB169C+)
 10 ASUS ZenScreen MB16AC 15.6-inch Full HD Monitor (MB16AC)
    ASUS ZenScreen GO Portable USB Monitor - 15.6-inch, Full HD, Built-in Battery, Hybrid Signal
 11 Solution, USB Type-C, Flicker Free, Blue Light Filter (MB16AP)
 12 ASUS MG248QE Gaming Monitor (MG248QE), also including:
    ASUS MG248Q Gaming 24-inch Full HD Monitor (MG248Q)
 13 ASUS MG24UQ 23.6-inch 4K UHD Gaming Monitor (MG24UQ)
 14 ASUS MG278Q 27-inch 2K WQHD Gaming Monitor (MG278Q)
 15 ASUS MG279Q 27-inch 2K WQHD Gaming Monitor (MG279Q)
 16 ASUS MG28UQ 28-inch 4K UHD Gaming Monitor (MG28UQ)
 17 ASUS Designo MX239H 23-inch Full HD Monitor (MX239H)
 18 ASUS Designo MX259H 25-inch Full HD Monitor (MX259H)
 19 ASUS Designo MX25AQ 25-inch 2K WQHD Monitor (MX25AQ)
 20 ASUS Designo MX279H 27-inch Full HD Monitor (MX279H)
 21 ASUS Designo MX27AQ 27-inch 2K WQHD Monitor (MX27AQ)
 22 ASUS Designo MX27UC 27-inch 4K UHD Monitor (MX27UC)
 23 ASUS Designo MX299Q 29-inch Monitor (MX299Q)
 24 ASUS Designo Curve MX32VQ 32-inch Curved Monitor (MX32VQ)
 25 ASUS Designo Curved MX34VQ 34-inch UQHD Monitor (MX34VQ)
    ASUS Designo Curve Ultra-wide Curved Monitor - 37.5-inch, UWQHD, 2300R Curvature,
    Frameless, Qi Wireless Charger, Audio by Harman Kardon, Bluetooth Music Streaming, Flicker
 26 Free, Blue Light Filter (MX38VC)
    ASUS Designo Ultraslim Monitor - 27-inch, Full HD, IPS, Frameless, Ultraslim design, Ergonomic
 27 design (MZ279HL)
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 16 of 19 PageID #: 1384



 28 ASUS Designo MZ27AQ 27-inch WQHD Monitor (MZ27AQ)
 29 ASUS Designo MZ27AQL 27-inch WQHD Monitor (MZ27AQL)
 30 ASUS ProArt PA248Q 24.1-inch Professional Monitor (PA248Q)
    ASUS ProArt HDR Professional Monitor - 24-inch, WUXGA, HDR-10, 100% sRGB, Hardware
 31 Calibration, USB-C, VESA DisplayHDR 400 (PA24AC)
 32 ASUS PA27AC 27-inch WQHD Monitor (PA27AC)
 33 ASUS ProArt PA328Q 32-inch 4K UHD Professional Monitor (PA328Q)
    ASUS ProArt 4K HDR Professional Monitor - 32-inch, 4K, HDR-10, VESA DisplayHDR 600, 98%
 34 DCI-P3, 100% Adobe RGB, 100% sRGB, 84% Rec. 2020, Hardware Calibration (PA329C)
 35 ASUS ProArt PA329Q 32-inch 4K UHD Professional Monitor (PA329Q)
 36 ASUS PA32UC 32-inch Ultra HD Monitor (PA32UC)
    ASUS ProArt Professional Curved Monitor 34-inch, UWQHD, HDR10, 100% sRGB, Color Accuracy
 37 < 2, Hardware Calibration, Thunderbolt 3 (PA34V)
    ASUS ProArt PA34VC Professional Curved Monitor 34-inch, UWQHD, HDR10, 100% sRGB, Color
 38 Accuracy, Hardware Calibration, Thunderbolt 3 (PA34VC)
 39 ASUS PB238Q 23-inch Full HD Professional Monitor (PB238Q)
 40 ASUS PB258Q 25-inch WQHD Frameless Monitor (PB258Q)
 41 ASUS PB277Q 27-inch 2K WQHD Monitor (PB277Q)
 42 ASUS PB278Q Professional 27-inch Monitor (PB278Q), also including:
    ASUS ROG Strix XG258Q 25-inch Full HD Gaming Monitor (XG258Q)
 43 ASUS PB287Q 28-inch 4K UHD Monitor (PB287Q)
 44 ASUS PB328Q 32-inch 2K WQHD Professional Monitor (PB328Q)
 45 ASUS ROG Swift PG248Q 24-inch Full HD Gaming Monitor (PG248Q)
 46 ASUS ROG Swift PG258Q 24.5-inch Full HD Gaming Monitor (PG258Q)
    ASUS ROG Swift PG278Q Gaming Monitor - 27-inch 2K WQHD (2560 x 1440), 1ms, up to 144Hz,
 47 G-SYNC (PG278Q)
 48 ASUS ROG Swift PG278QE Gaming Monitor (PG278QE)
 49 ASUS ROG Swift PG278QR 27-inch Gaming Monitor (PG278QR)
 50 ASUS ROG Swift PG279Q 27-inch 2K WQHD Gaming Monitor (PG279Q)
    ASUS ROG Swift Gaming Monitor - 27-inch 2K WQHD (2560 x 1440) IPS, overclockable 165Hz,
 51 G-SYNC (PG279QZ)
 52 ASUS ROG Swift PG27AQ 27-inch 4K UHD Gaming Monitor (PG27AQ)
 53 ASUS ROG Swift PG27UQ 27-inch 4K UHD Gaming Monitor (PG27UQ)
 54 ASUS ROG Swift PG27VQ 27-inch 2K WQHD Curved Gaming Monitor (PG27VQ), also including:
    ASUS ROG Swift Gaming Monitor 35-inch, Ultra-WQHD, HDR, 21:9 Curved, 200Hz, G-SYNC
    (PG35VQ)
 55 ASUS ROG Swift Curved PG348Q 34-inch 21:9 Ultra-wide QHD Gaming Monitor (PG348Q)
 56 ASUS ROG Swift PG349Q Ultra-wide Gaming Monitor (PG349Q)
 57 ASUS ProArt PQ22UC 21.6-inch Professional OLED Monitor (PQ22UC)
 58 ASUS PQ22UC Professional OLED Monitor - 21.6-inch, 4K, OLED, HDR-10, 99% DCI-P3 (PQ22UC)
    ASUS ROG Strix XG27VQ 27-inch Curved Full HD 1080p 144Hz DP HDMI DVI Eye Care Gaming
 59 Monitor (ROG STRIX XG27VQ)
    ASUS 23.8-inch Full HD 1080p HDMI VGA Eye Care Monitor with 178 Wide Viewing Angle
 60 (VA249HE)
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 17 of 19 PageID #: 1385



      ASUS Eye Care Monitor 27 inch, Full HD, Low Blue Light, Flicker Free, Wall Mountable,
 61   Ergonomic Design (VA279HAEL)
 62   ASUS Large Viewing Experience with Eye Care Features (VA325H) (VA325H)
 63   ASUS VA326H 31.5-inch Full HD Gaming Monitor (VA326H)
 64   ASUS VA327H 31.5-inch Curved Monitor (VA327H)
 65   ASUS VA32AQ 31.5-inch WQHD Monitor (VA32AQ)
 66   ASUS VB199T-P True-to-life Pictures Powered by LED (VB199T-P)
 67   ASUS VC239H 23-inch Full HD Monitor (VC239H)
 68   ASUS VC279H 27-inch Full HD Monitor (VC279H)
 69   ASUS Fabulous Colors for Work and Entertainment (VE198T) (VE198T), also including:
      ASUS VE208T (VE208T)
      ASUS VE198TL (VE198TL)
 70   ASUS VE208T Fabulous Colors for Work and Entertainment (VE208T)
 71   ASUS VE247H 23.6-inch Full HD Monitor (VE247H)
 72   ASUS Multimedia Entertainment on Desk (VE278H) (VE278H)
 73   ASUS VE278Q True-to-life Pictures Powered by LED (VE278Q), also including:
      ASUS VK278Q 27-inch Full HD Monitor (VK278Q)
 74   ASUS VG245H 24-inch Full HD Gaming Monitor (VG245H), also including:
      ASUS VG245HE 24-inch Full HD Gaming Monitor (VG245HE)
 75   ASUS VG245HE 24-inch (VG245HE)
 76   ASUS VG248QE 24-inch Full HD Gaming Monitor (VG248QE)
 77   ASUS VG248QG Gaming Monitor (VG248QG)
 78   ASUS 24-inch Full HD 1080p 144Hz 1ms DP HDMI DVI Esports Gaming Monitor (VG248QZ)
 79   ASUS VG258Q 24.5-inch Full HD Gaming Monitor (VG258Q)
      ASUS VG258QR Gaming Monitor - 24.5-inch, Full HD, 0.5ms, 165Hz, G-SYNC Compatible,
 80   Adaptive Sync (VG258QR)
 81   ASUS VG275Q 27-inch Full HD Gaming Monitor (VG275Q), also including:
      ASUS VG275Q 27-inch Full HD 1080p Gaming Monitor (VG275Q)
 82   ASUS VG278HV 27-inch Full HD Gaming Monitor (VG278HV)
 83   ASUS VG278Q 27-inch Full HD Gaming Monitor (VG278Q)
      ASUS VG278QR Gaming Monitor - 27-inch, Full HD, 0.5ms, 165Hz, G-SYNC Compatible, Adaptive
 84   Sync (VG278QR)
      ASUS 27-inch Full HD 1080p IPS 144Hz 1ms (MPRT) DP HDMI DVI Eye Care Gaming Monitor
 85   with FreeSync/Adaptive Sync (VG279Q)
      ASUS TUF Gaming VG32VQ Curved HDR Gaming Monitor - 32-inch WQHD (2560x1440), 144Hz,
 86   Extreme Low Motion Blur Sync, Adaptive-sync, FreeSync, 1ms (MPRT), HDR10 (VG32VQ)
 87   ASUS Personal Entertainment on Desk (VH238H) (VH238H)
      ASUS 178-degree Ultra Wide View Meets a Super Narrow Frame Design (VN248Q-P) (VN248Q-
 88   P)
      ASUS 178-degree Ultra Wide View Meets a Super Narrow Frame Design (VN279Q) (VN279Q),
 89   also including:
      ASUS VN279QL 178-degree Ultra Wide Monitor (VN279QL)
 90   ASUS VP228H 21.5-inch Full HD Monitor (VP228H), also including:
      ASUS VP228QG 21.5-inch Full HD Monitor (VP228QG)
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 18 of 19 PageID #: 1386



      ASUS 21.5-inch Full HD 1920x1080 1ms HDMI VGA Eye Care Monitor (VP228HE)
 91   ASUS VP228HE 21.5-inch (VP228HE)
 92   ASUS VP228QG Gaming Monitor (VP228QG)
 93   ASUS VP239H-P Wall Mountable 23-inch IPS Frame-less Monitor (VP239H-P)
 94   ASUS VP247H 23.6-inch Full HD Gaming Monitor (VP247H), also including:
      ASUS VP247QG 23.6-inch Full HD Monitor (VP247QG)
      ASUS Gaming Monitor - 23.6-inch FHD (1920x1080), 1ms, Low Blue Light, Flicker Free 178 of
      Vertical and Horizontal Ultra Wide View (VP247H)
 95   ASUS VP247H Gaming Monitor (VP247H-P)
      ASUS 24-inch Full HD 1920x1080 1ms DP HDMI VGA Adaptive Sync/FreeSync Eye Care Monitor
 96   (VP248QG), also including:
      ASUS 24-inch Full HD 1920x1080 1ms DP HDMI VGA Adaptive Sync/FreeSync Eye Care Monitor
      (VP248QGL)
 97   ASUS VP249HE Eye Care Monitor (VP249HE), also including:
      ASUS VP249H 23.8-inch Full HD Monitor (VP249H)
 98   ASUS VP278H 27-inch Full HD Gaming Monitor (VP278H), also including:
      ASUS VP278H 27-inch Full HD Gaming Monitor (VP278H-P)
 99   ASUS VP278QG 27-inch Gaming Monitor (VP278QG), also including:
      ASUS 27-inch Full HD 1920x1080 1ms DP HDMI VGA Adaptive Sync/FreeSync Eye Care Monitor
      (VP278QGL)
100   ASUS VP278QGL 27-inch (VP278QGL)
101   ASUS VP279Q-P Wall Mountable 27-inch Frame-less Monitor (VP279Q-P)
102   ASUS VP28UQG 28-inch 4K/UHD Monitor (VP28UQG)
103   ASUS VS197D-P Superior Image Quality Meets Classic Elegant Design (VS197D-P), also including:
      ASUS VS197T-P (VS197T-P)
104   ASUS VS197T-P Superior Visual and Audio Enjoyment Meet Classic Elegant Design (VS197T-P)
105   ASUS VS207D-P Superior Image Quality Meets Classic Elegant Design (VS207D-P), also including:
      ASUS VS207T-P 19.5-inch Monitor (VS207T-P)
106   ASUS VS207T-P 19.5-inch Monitor (VS207T-P)
107   ASUS VS208N-P Superior Image Quality Meets Classic Elegant Design (VS208N-P)
      ASUS VS228H-P Superior Image Quality Meets Classic Elegant Design (VS228H-P), also
108   including:
      ASUS VS247H-P (VS247H-P)
      ASUS VS238H-P (VS238H-P)
109   ASUS VS228T-P Superior Image Quality Meets Classic Elegant Design (VS228T-P)
110   ASUS VS248H-P Superior Image Quality Meets Classic Elegant Design (VS248H-P)
111   ASUS VT168H 15.6-inch Monitor (VT168H)
112   ASUS VT207N 19.5-inch Touch Monitor (VT207N)
113   ASUS VT229H 21.5-inch (VT229H)
114   ASUS VW199T-P Fabulous Colors for Work and Entertainment (VW199T-P)
115   ASUS VX228H 21.5-inch Full HD Gaming Monitor (VX228H)
116   ASUS VX238H 23-inch Full HD Gaming Monitor (VX238H), also including:
      ASUS VX238H-W (VX238H-W)
117   ASUS VX238H-W Superior Image Quality Meets Ultra-Slim Elegant Design (VX238H-W)
Case 6:19-cv-00059-RWS Document 104-1 Filed 06/17/20 Page 19 of 19 PageID #: 1387



118   ASUS VX248H 24-inch Full HD Gaming Monitor (VX248H)
119   ASUS VX24AH 23.8-inch 2K WQHD Monitor (VX24AH)
120   ASUS VZ229H Exquisite ultra-slim, frameless design FullHD monitor (VZ229H)
121   ASUS VZ239H Ultra Slim 23-inch Monitor (VZ239H)
      ASUS VZ239H-W Eye Care Monitor - 23-inch, Full HD, IPS, Ultra-slim, Frameless, Flicker Free,
122   Blue Light Filter (VZ239H-W)
123   ASUS 23.8-inch Full HD 1080p IPS Eye Care Monitor with HDMI and VGA (VZ249HE)
124   ASUS VZ279H 27-inch Full HD Monitor (VZ279H), also including:
      ASUS 27-inch Full HD 1080p IPS Eye Care Monitor with HDMI and VGA (VZ279HE)
125   ASUS VZ279HE 27-inch (VZ279HE)
126   ASUS VZ27AQ 27-inch WQHD Monitor (VZ27AQ)
127   ASUS Curved VZ27VQ 27-inch Full HD Monitor (VZ27VQ)
128   ASUS ROG Strix XG248Q Gaming Monitor (XG248Q)
129   ASUS ROG Strix XG258Q Gaming Monitor (XG258Q)
130   ASUS ROG Strix XG27VQ 27-inch Curved Full HD Gaming Monitor (XG27VQ)
131   ASUS ROG Strix XG32VQ 31.5-inch Curved WQHD Gaming Monitor (XG32VQ), also including:
      ASUS ROG Strix XG35VQ 35-inch Curved UWQHD Gaming Monitor (XG35VQ)
      ASUS ROG Strix Curved HDR Gaming Monitor 32 inch WQHD (2560x1440), 144Hz, FreeSync 2
132   HDR, DisplayHDR 400, DCI-P3 94%, Shadow Boost (XG32VQR)
133   ASUS ROG Strix XG35VQ 35-inch (XG35VQ)
      ASUS ROG Strix Super Ultra-Wide HDR Gaming Monitor 49-inch 32:9 (3840 x 1080), 144Hz,
134   FreeSync 2 HDR, DisplayHDR 400, DCI-P3: 90%, Shadow Boost (XG49VQ)
135   ASUS B1MR Portable LED Projector (B1MR)
      ASUS LED Projector, FULL HD (1920*1080), 1200 Lumens, Short Throw, Horizontal & Vertical
      Keystone Adjustment , Auto Focus, 2.1 Channel Audio, Audio by Harman Kardon, Wireless
136   Projection, HDMI (F1)
137   ASUS P3B Portable LED Projector (P3B)
138   ASUS P3E Portable LED Projector (P3E)
139   ASUS S1 Portable LED Projector (S1)
